Citation Nr: 0831421	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-10 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of dengue 
fever.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of trench 
mouth.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for nummular 
conjunctivitis, both eyes.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for bronchitis.

5. Entitlement to an effective date prior to January 31, 1984 
for the assignment of a 20 percent rating for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to March 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from July 2006 
and June 2007 rating decisions of the Cheyenne, Wyoming 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to an earlier effective date for 
the assignment of a 20 percent rating for a left elbow 
condition is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the veteran submitted a statement that he intended to 
withdraw his appeals to reopen claims of service connection 
for residuals of dengue fever, residuals of trench mouth, 
nummular conjunctivitis of both eyes, and bronchitis; there 
is no question of fact or law remaining before the Board in 
these matters.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeals, further discussion of the impact of the 
VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by VA in June 2008, the 
veteran indicated that his appeal was limited to the issue of 
an earlier effective date for his left elbow condition.  By 
so limiting his appeal, he expressed his desire to withdraw 
appeals regarding whether new and material evidence had been 
received to reopen claims of service connection for residuals 
of dengue fever, residuals of trench mouth, nummular 
conjunctivitis of both eyes, and bronchitis.  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters.





ORDER

The appeals seeking to reopen claims of service connection 
for residuals of dengue fever, residuals of trench mouth, 
nummular conjunctivitis of both eyes, and bronchitis are 
dismissed.


REMAND

In August 2008 written argument, the veteran's representative 
contended that April 1970, June 1984, February 1985, 
September 1985, and February 1994 rating decision and 
decisional letters were all based on clear and unmistakable 
error (CUE).  Specifically, the veteran's representative 
argued that these decisions contained CUE because they did 
not address the applicability of 38 C.F.R. § 3.157(b)(1), 
4.45(f), and 4.71a, Diagnostic Code 5003.  He alleged that 
the February 1994 rating decision was in error because it 
found the CUE claim was not well grounded; since a CUE claim 
is a collateral attack on a prior decision, the 
representative argued that it is impossible for such a claim 
to be well grounded.  The representative contended that the 
outcome of these decisions would have been manifestly 
different if these provisions were considered, because the 
veteran would have at least been awarded a 10 percent rating 
in 1970 for arthritis.  The veteran previously raised issues 
of CUE that were denied in February 1985 and February 1994, 
but did not perfect appeals of these denials; however, his 
representative argued that finality should not attach to 
these decisions because the issue of CUE was not raised with 
the required degree of specificity at the time.  

The veteran's effective date claim is a "freestanding" 
claim; he did not perfect an appeal of the September 1985 
rating decision that assigned the effective date of January 
31, 1984 for an increased 20 percent rating and that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Where a decision assigning an effective date is final, only a 
request for revision based on CUE can result in the 
assignment of an earlier effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).  Hence, the 
allegations of CUE are inextricably intertwined with the 
earlier effective date issue on appeal, and these issues must 
be adequately addressed before final adjudication of the 
veteran's claim for an effective date prior to January 31, 
1984 for the assignment of a 20 percent rating for a left 
elbow disability.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Notably, the veteran's representative has also 
requested that the case be remanded to the RO for initial 
adjudication of the CUE issues.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should adjudicate the CUE claims 
and notify the veteran and his 
representative of the decision and of his 
appellate rights.  If any of the CUE 
claims are denied and the veteran files a 
timely notice of disagreement, the RO 
should issue an appropriate statement of 
the case (SOC) and notify the veteran and 
his representative that the matter(s) will 
be before the Board only if a timely 
substantive appeal is submitted.

2.	The RO should then readjudicate the 
earlier effective date claim for the 
assignment of a 20 percent rating for a 
left elbow condition, considering the 
determinations made in the CUE claims.  If 
the effective date claim remains denied, 
the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


